—In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Winick, J.), dated June 1, 1999, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment. The defendant established a prima facie case that she neither created nor had actual or constructive notice of the defective condition which allegedly caused the plaintiffs injuries (see, Dima v Breslin Realty, 240 AD2d 359; *518Ferris v County of Suffolk, 174 AD2d 70). The plaintiffs evidence in opposition to the motion consisted, inter alia, of photographs and a conclusory affidavit of a private investigator who inspected the walkway on the defendant’s premises where the accident occurred, and was insufficient to raise a triable question of fact on this issue.
The plaintiffs remaining contention is without merit. O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.